Exhibit 10.1

FOURTH AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND
SECURITY AGREEMENT (this “Amendment”) is made and entered into effective as of
July 21, 2015 (the “Effective Date”), by and among FLOTEK INDUSTRIES, INC., a
corporation organized under the laws of the State of Delaware (“Holdings”), CESI
CHEMICAL, INC., a corporation organized under the laws of the State of Oklahoma
(“CESI Chemical”), CESI MANUFACTURING, LLC, a limited liability company
organized under the laws of the State of Oklahoma (“CESI Manufacturing”),
MATERIAL TRANSLOGISTICS, INC., a corporation organized under the laws of the
State of Texas (“MTI”), TELEDRIFT COMPANY, a corporation organized under the
laws of the State of Delaware (“Teledrift”), TURBECO, INC., a corporation
organized under the laws of the State of Texas (“Turbeco”), USA PETROVALVE,
INC., a corporation organized under the laws of the State of Texas (“USA
Petrovalve”), FLORIDA CHEMICAL COMPANY, INC., a corporation organized under the
laws of the State of Delaware (“Florida Chemical”), SITELARK LLC, a limited
liability company organized under the laws of the State of Texas (“Sitelark”),
FLOTEK ECUADOR MANAGEMENT LLC, a limited liability company organized under the
laws of the State of Texas (“Ecuador Management”), FLOTEK ECUADOR INVESTMENTS
LLC, a limited liability company organized under the laws of the State of Texas
(“Ecuador Investments”), FLOTEK EXPORT, INC., a corporation organized under the
laws of the State of Texas (“Export”), ECLIPSE IOR SERVICES, LLC, a limited
liability company organized under the laws of the State of Texas (“EOGA”),
FRACMAX ANALYTICS, LLC, a limited liability company organized under the laws of
the State of Texas (“Fracmax”), FC PRO, LLC, a limited liability company
organized under the laws of the State of Delaware (“FC PRO”), FLOTEK HYDRALIFT,
INC., a corporation organized under the laws of the State of Texas
(“Hydralift”); and together with Holdings, CESI Chemical, CESI Manufacturing,
MTI, Teledrift, Turbeco, USA Petrovalve, Florida Chemical, Sitelark, Ecuador
Management, Ecuador Investments, Export, EOGA, Fracmax and FC PRO, “Borrowers”
and each a “Borrower”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Lender
(as defined in the hereinafter defined Credit Agreement) and as agent for
Lenders (in such capacity, “Agent”).

PRELIMINARY STATEMENTS

A. Borrowers, Lenders and Agent are parties to that certain Amended and Restated
Revolving Credit, Term Loan and Security Agreement dated May 10, 2013, as
amended by that certain First Amendment to Amended and Restated Revolving
Credit, Term Loan and Security Agreement, dated as of December 31, 2013, that
certain Second Amendment to Amended and Restated Revolving Credit, Term Loan and
Security Agreement, dated as of December 5, 2014 and that certain Third
Amendment to Amended and Restated Revolving Credit, Term Loan and Security
Agreement, dated as of June 19, 2015 (as it may be further amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);
and

B. Borrowers have requested that Agent make certain amendments to the Credit
Agreement and subject to the terms and conditions set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Agent and Lenders are willing to do so, all as set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

1.01 Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

AMENDMENT

2.01 Amendment to Section 1.2 – Amended Definitions. Effective as of June 1,
2015, the following definitions contained in Section 1.2 of the Credit
Agreement, are hereby deleted in their entirety and replaced with the following:

“Adjusted EBITDA” shall mean for any period the sum of (a) net income (or loss)
of Holdings and its Subsidiaries on a consolidated basis for such period
(excluding extraordinary gains), plus (b) all interest expense of Holdings and
its Subsidiaries on a consolidated basis for such period, plus (c) all charges
against income of Holdings and its Subsidiaries for such period for federal,
state and local taxes plus (d) depreciation expenses for such period, plus
(e) amortization expenses for such period, plus (f) non-cash income reduction
adjustments derived from or related to stock-based compensation, plus
(g) charges related to the write-down or impairment of Inventory and fixed
assets for such period (up to a maximum amount of $23,000,000 for the fiscal
year ending December 31, 2015).

“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period, the
ratio of (a) Adjusted EBITDA of Holdings and its Subsidiaries on a consolidated
basis, minus total Unfunded Capital Expenditures made during such period other
than (provided no Trigger Event has occurred and is then continuing) (i) up to
$7,500,000 in Unfunded Capital Expenditures during the fiscal year ending
December 31, 2015 and (ii) up to $5,000,000 in Unfunded Capital Expenditures
during the fiscal year ending December 31, 2016, in each case, solely to the
extent incurred with the construction and build-out of Borrowers’ domestic
research and innovation facilities, minus cash taxes paid during such period,
minus all cash distributions and cash dividends made during such period to
(b) all Debt Payments during such period.

 

2



--------------------------------------------------------------------------------

2.02 Amendment to Section 6.5(a). Section 6.5(a) of the Credit Agreement is
hereby amended and restated in its entirety and replaced with the following:

(a) Fixed Charge Coverage Ratio. Commencing on June 30, 2015, cause to be
maintained, a Fixed Charge Coverage Ratio of not less than 1.10 to 1.00 as of
the last day of each fiscal quarter for the four (4) fiscal quarter period then
ending.

ARTICLE III

CONDITIONS PRECEDENT

3.01 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by Agent:

(a) Agent shall have received the following documents or items, each in form and
substance satisfactory to Agent and its legal counsel:

(i) this Amendment duly executed by each Borrower; and

(ii) a $50,000.00 amendment fee, in immediately available funds, which fee shall
be distributed ratably amongst the Lenders and shall be fully earned and
non-refundable as of the date hereof.

(b) The representations and warranties contained herein and in the Credit
Agreement and the Other Documents, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof; and

(c) No Default or Event of Default shall have occurred and be continuing.

3.02 No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by Agent or any Lender of any covenant or provision of the Credit
Agreement (as amended hereby), the Other Documents, this Amendment, or of any
other contract or instrument between any Borrower and Agent or any Lender, and
the failure of Agent or any Lender at any time or times hereafter to require
strict performance by any Borrower of any provision thereof shall not waive,
affect or diminish any right of Agent to thereafter demand strict compliance
therewith. Agent and each Lender hereby reserve all rights granted under the
Credit Agreement, the Other Documents, this Amendment and any other contract or
instrument between any Borrower, Lenders and Agent.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

RATIFICATIONS, REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

4.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the Other Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Credit Agreement
and the Other Documents are ratified and confirmed and shall continue in full
force and effect. Each Borrower hereby agrees that all liens and security
interest securing payment of the Obligations under the Credit Agreement are
hereby collectively renewed, ratified and brought forward as security for the
payment and performance of the Obligations. Each Borrower and Agent agree that
the Credit Agreement and the Other Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms.

4.02 Representations and Warranties with respect to Other Documents. Each
Borrower hereby represents and warrants to Agent that (a) the execution,
delivery and performance of this Amendment and any and all Other Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of each Borrower and will not violate the
Articles or Certificate of Incorporation or By-Laws or the Certificate of
Formation or Operating Agreement of any Borrower; (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and the Other
Documents are true and correct on and as of the date hereof and on and as of the
date of execution hereof as though made on and as of each such date; (c) no
Default or Event of Default under the Credit Agreement, as amended hereby, has
occurred and is continuing, unless such Default or Event of Default has been
specifically waived in writing by Agent; and (d) each Borrower is in full
compliance with all covenants and agreements contained in the Credit Agreement
and the Other Documents, as amended hereby.

ARTICLE V

MISCELLANEOUS PROVISIONS

5.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Other
Documents, and no investigation by Agent or any closing shall affect the
representations and warranties or the right of Agent to rely upon them.

5.02 Reference to Credit Agreement. Each of the Credit Agreement and the Other
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.

5.03 Expenses of Agent. Each Borrower jointly and severally agrees to pay on
demand all reasonable costs and expenses incurred by Agent in connection with
any and all amendments, modifications, and supplements to the Other Documents,
including, without limitation, the costs and fees of Agent’s legal counsel, and
all costs and expenses incurred by

 

4



--------------------------------------------------------------------------------

Agent in connection with the enforcement or preservation of any rights under the
Credit Agreement, as amended hereby, or any Other Documents, including, without,
limitation, the costs and fees of Agent’s legal counsel.

5.04 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

5.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Agent, Lenders and each Borrower and their respective successors
and assigns, except that no Borrower may assign or transfer any of its rights or
obligations hereunder without the prior written consent of Agent.

5.06 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

5.07 Effect of Waiver. No consent or waiver, express or implied, by Lenders or
Agent to or for any breach of or deviation from any covenant or condition by any
Borrower shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.

5.08 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

5.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

5.10 Final Agreement. THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWERS AND AGENT.

5.11 Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND

 

5



--------------------------------------------------------------------------------

OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL
OR ANY PART OF ITS LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF CREDIT FROM
AGENT AND LENDERS TO SUCH BORROWER UNDER THE CREDIT AGREEMENT OR THE OTHER
DOCUMENTS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
LENDERS AND AGENT. EACH BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND
FOREVER DISCHARGES LENDERS, AGENT, THEIR PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH BORROWER MAY NOW OR HEREAFTER
HAVE AGAINST LENDERS AND AGENT, THEIR PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY LOANS OR EXTENSIONS OF CREDIT FROM LENDERS AND AGENT TO SUCH
BORROWER UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

5.12 Guarantors Consent, Ratification and Release. Each of the undersigned
Guarantors hereby consents to the terms of this Amendment, confirms and ratifies
the terms of that certain Guaranty dated as of May 10, 2013 (the “FTK Guaranty”)
executed by each of the undersigned in favor of Agent and the other Lenders.
Each of the undersigned Guarantors acknowledges that its Guaranty is in full
force and effect and ratifies the same, acknowledges that such undersigned has
no defense, counterclaim, set-off or any other claim to diminish such
undersigned’s liability under such documents, that such undersigned’s consent is
not required to the effectiveness of the within and foregoing Amendment, and
that no consent by any such undersigned is required for the effectiveness of any
future amendment, modification, forbearance or other action with respect to the
Obligations, the Collateral, or any of the Other Documents. EACH OF THE
UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT AND THIS CONSENT ARE EXECUTED, WHICH EACH SUCH UNDERSIGNED MAY NOW OR

 

6



--------------------------------------------------------------------------------

HEREAFTER HAVE AGAINST AGENT, DOCUMENTATION AGENT OR ANY LENDER, THEIR
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE REVOLVING CREDIT AND SECURITY
AGREEMENT, AS AMENDED BY THIS AMENDMENT, OR THE OTHER DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT AND THIS CONSENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Effective Date.

 

BORROWERS: FLOTEK INDUSTRIES, INC., a Delaware corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President CESI CHEMICAL, INC., an Oklahoma
corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO CESI MANUFACTURING, LLC, an Oklahoma limited
liability company By:

/s/ John Chisholm

Name: John Chisholm Title: CEO MATERIAL TRANSLOGISTICS, INC., a Texas
corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President TELEDRIFT COMPANY, a Delaware
corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President

 

8



--------------------------------------------------------------------------------

TURBECO, INC., a Texas corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President USA PETROVALVE, INC., a Texas
corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President FLORIDA CHEMICAL COMPANY, INC., a
Delaware corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President SITELARK LLC, a Texas limited
liability company By:

/s/ John Chisholm

Name: John Chisholm Title: CEO FLOTEK ECUADOR MANAGEMENT LLC, a Texas limited
liability company By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President FLOTEK ECUADOR INVESTMENTS LLC, a
Texas limited liability company By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President

 

9



--------------------------------------------------------------------------------

FLOTEK EXPORT, INC., a Texas corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President FLOTEK HYDRALIFT, INC., a Texas
corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President FRACMAX ANALYTICS, LLC, a Texas
limited liability company By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President FC PRO, LLC, a Delaware limited
liability company By:

/s/ John Chisholm

Name: John Chisholm Title: CEO ECLIPSE IOR SERVICES, LLC, a Texas limited
liability company By:

/s/ John Chisholm

Name: John Chisholm Title: CEO

 

10



--------------------------------------------------------------------------------

GUARANTORS: FLOTEK PAYMASTER, INC. By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President PADKO INTERNATIONAL INCORPORATED
By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President PETROVALVE, INC. By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President FLOTEK INTERNATIONAL, INC. By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President

 

11



--------------------------------------------------------------------------------

AGENT: PNC BANK, NATIONAL ASSOCIATION, as Agent and Lender By:

/s/ Anita Inkollu

Name: Anita Inkollu Title: Vice President

 

12



--------------------------------------------------------------------------------

LENDERS: CAPITAL ONE BUSINESS CREDIT CORP., as Lender By:

/s/ Lawrence J. Cannariato

Name: Lawrence J. Cannariato Title: Vice President